Citation Nr: 1539483	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-00 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), evaluated as 50 percent disabling from June 16, 2008 to May 8, 2013, and as 70 percent disabling beginning May 8, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 8, 2013.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney 


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 and a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a November 2012 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective June 16, 2008.  In an October 2013 rating decision, the RO, the RO granted an increased rating of 70 percent for the service-connected PTSD, effective May 8, 2013, and awarded TDIU, effective May 8, 2013.  This was not a full grant of the benefits sought on appeal and thus the Veteran's claims for an increased rating for PTSD and entitlement to TDIU remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records


FINDINGS OF FACT

1.  For the period beginning June 16, 2008 and ending June 22, 2012, the Veteran's PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood, but not total social and occupational impairment.

2.  For the period beginning June 22, 2012, the Veteran's PTSD has resulted in total occupational and social impairment.

3.  The Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background beginning on June 16, 2008.

4.  A low back disability was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  For the period beginning June 16, 2008 and ending June 22, 2012, the criteria for a 70 percent rating, but not greater, for PTSD are met  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period beginning on June 22, 2012, the criteria for a disability evaluation of 100 percent for PTSD are met  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for the assignment of a TDIU are met as of June 16, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).

4.  A low back disability was not incurred in or aggravated by active military service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February and August 2008 letters.  The Veteran was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, and the information required by Vazquez-Flores in the February and August 2008 letters.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in August 2008, January 2013 and February 2015 for his PTSD and low back disability.


The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

General Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Analysis

In a January 2007 rating decision, the RO granted service connection for PTSD, with an evaluation of 30 percent, effective January 19, 2006, no appeal was taken from this decision and it became final.  The Veteran subsequently filed a claim for an increased rating for PTSD, which the RO received on June 16, 2008, and in September 2008, he filed a formal claim for TDIU, indicating that he had been unable to work due to this PTSD since 2005.  In a November 2008 rating decision, the RO denied an increased evaluation for PTSD and TDIU.  In a November 2012 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective June 16, 2008.  In an October 2013 rating decision, the RO, the RO granted an increased rating of 70 percent for the service-connected PTSD, effective May 8, 2013, and awarded TDIU, effective May 8, 2013

The evidence of record shows that the Veteran met both, the criteria for a 70 percent rating for PTSD under Diagnostic Code 9411, and the criteria for a TDIU, prior to May 8, 2013.

Period Beginning June 16, 2008 and Ending June 22, 2012

The Veteran was afforded a VA examination in September 2006.  He reported daily intrusive recollections of Vietnam traumas, avoidance of reminders of Vietnam, and loss of interest in pleasurable activities.  He complained of hypervigilance, exaggerated startle response, chronic sleep disturbance, difficulties being affectionate toward others, and anger control problems.  He also reported feeling numb.  The examiner concluded that the Veteran demonstrated moderate overall social and emotional impairment, and noted that the level of occupational impairment was difficult to assess because it was mainly impacted by the Veteran's physical condition and cognitive disorder not otherwise specified that was not related to PTSD or depression.  The examiner concluded that the Veteran's PTSD symptoms were moderate.  

VA treatment records show that in January 2007 the Veteran reported interest in engaging in activities, but he was concerned that prescribed prazosin linked his nightmares to his physical body.  He also reported that prazosin caused lightheadedness severe enough to cause him to fall.  While he denied suicidal ideation, he reported that he thought things would be better if he "cease to exist."  His appearance was well groomed, and he spoke in a low volume and slow rate.  Mood was described as "numb" with blunted and euthymic affect.  No cognitive deficits were noted.  The psychiatrist discontinued prazosin, and prescribed fluoxetine.  In April 2007, he reported anxiety with initiation to the PTSD skills-training classes that he attended.  While he learned a lot and found the classes helpful, he became anxious when he left the room.  He endorsed low energy, poor concentration, significant intrusive thoughts, avoidance, and anhedonia.  Two months later, the Veteran and his wife reported a positive difference when he took Wellbutrin.  The psychiatrist reported "significant symptoms of PTSD," but
expressed no concerns about self-harm given the Veteran's good family support, resilience, and absence of homicidal and suicidal thoughts.

In a July 2008 statement, the Veteran's wife reported that the Veteran had deficiencies in most areas and could not work, due to this PTSD, which had increased in severity.  She noted specifically that the Veteran had symptoms of fatigue (falling asleep in church and when riding the bus or at work, causing him to lose his job), emotional numbing, physical aggression, anger issues, road rage, loss of memory, cognitive problems, and flashbacks.  She also noted that in March 2005, the Veteran's "progressive disability over took him and he could not get up or work."

In correspondence submitted in August 2008, the Veteran reported problems from PTSD including: short-term memory deficits, deficiencies with work, family relations, judgment, thinking and mood; obsessional rituals that interfere with routine activities; hallucinations (seeing spiders crawling on the wall); speech illogical, irrelevant, or obscure; panic or depression affecting his ability to independently function; impaired impulse control with periods of angry behavior; neglect of personal appearance and hygiene; and difficulties with stressful circumstances.  

In an August 2008 journal entry, the Veteran's wife reported that he had displayed angry behavior towards his family.  She also noted that she divorced him in 2002, and obtained a protective order for one of his adopted daughters before she remarried the Veteran in 2005.  She recounted how the Veteran was displaying symptoms of confusion, fatigue (needing an attendant when riding the bus because he would fall asleep), loss of memory for names, places and events, and depression.  She also noted that he was unemployable and had been determined to be disabled and unemployable by the Social Security Administration.  However, she also noted that he still had some social functioning, in that he had his music and songs, his church work and interests.

The Veteran was afforded another VA examination in August 2008.  He complained of cognitive impairment, decreased psychomotor speed, word-finding difficulty, and short-term memory problems.  He told the examiner that he received Social Security Disability Insurance (SSDI) because of physical disorders with low energy and a limited ability to follow a daily routine.  The Veteran endorsed recurrent and intrusive recollections of his experiences in Vietnam, and intense physiological distress to internal or external cues that symbolized or resembled aspects of the traumatic events.  He reported avoidance of activities and events that reminded him of stressors (including people of Asian descent), diminished interest in participating in significant activities, and estranged feelings toward others.  

He presented for the interview as casually dressed.  However, the examiner observed that the Veteran wore sunglasses so he could feel "safer" and wore a strap with an attached guitar to the interview.  Mental-status exam revealed an anxious,
depressed, and labile mood with appropriate affect.  He could not perform serial sevens or spell "world" forward and backward due to memory problems.  He was oriented to person, place and time.  The doctor characterized his thought processes as rambling and circumstantial.  Communicated thought content included paranoid ideation with some idiosyncratic thinking.  The interview revealed that he understood the outcome of his behavior and partially understood that he had a problem.  The doctor found no signs of hallucination, inappropriate behavior, obsessive or ritualistic behaviors, or panic attacks.  Impulse control was fair.  He conveyed homicidal ideation based on hostile feelings toward decision-makers and leadership at the VA and Department of Defense (DOD).  The examiner also noted that the record reflected episodes of "rage" involving one family member.  He denied suicidal ideation.  The exam also documented moderately impaired remote
memory and mildly impaired recent and remote memories.

Based on the exam, the doctor estimated the Veteran's Global Assessment of Functioning (GAF) scale score at 56, indicative of moderate symptoms in most areas.  The examiner concluded that the Veteran had mild to moderate impairment in psychosocial functioning stemming from PTSD.  The examiner also determined that the Veteran's mental disorder did not result in total occupational and social impairment with deficiencies in judgment, thinking, family relations, work, mood, or school.

VA treatment records show that the Veteran underwent an examination in October 2008 with a psychiatric nurse practitioner.  He noted a decrease in stress and reported going outside for walks when he was stressed, and going to church every week.  He expressed concerns that he could not differentiate between what took place in Vietnam and what did not.  He endorsed PTSD symptoms including ongoing nightmares about Vietnam, irritability, anger, as well as distrust with the government.  He exhibited a numb mood with flat affect.  There was no evidence of delusions.  As with prior exams, his memory was variable and inconsistent.  Sometimes, he provided very lucid answers to questions posed.  Then, later, he could not recall the answers that he offered.  His wife frequently corrected his reports.  The nurse practitioner estimated the GAF scale score at 45, and assessed the Veteran's PTDS as "moderate to severe" in intensity.  However, the Board notes that according to the DSM-IV, a GAF score between 41 and 50 suggests an individual subject to "serious symptoms (suicidal ideation but low risk); serious impairment in one area."  

A 2009 Disability Determination Report from the Social Security Administration (SSA) indicates that the Veteran was determined to be disabled due to organic mental disorders and affective disorders since July 15, 2005.

Although the Veteran has demonstrated some social functioning, in that he still has a relationship with his current wife, albeit not without problems, and still attends church where he plays the guitar and sings, the reported deficiencies in most of the areas needed for a 70 percent rating and the findings with regard to occupational functioning during this period, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating from June 16, 2008 to June 22, 2012.

However, the Board finds that the evidence does not show that during this period, the Veteran has demonstrated total occupational and social impairment, in that he still has a relationship with his wife and children and still attends church regularly where he participates by playing an instrument and singing.  In fact, the Veteran's wife has reported that it is the church that keeps the Veteran going and has stopped him from committing suicide.  Accordingly, the severity of his disability does not more nearly approximate the criteria for a total schedular rating, and the evidence is against a rating in excess of 70 percent for the period beginning June 16, 2008 and ending June 22, 2012.

Period Beginning June 22, 2012

In a June 22, 2012, statement, the Veteran's wife argued that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, including wok, family relations, judgment, thinking, and mood since at least June 16, 2008, the date of his claim for an increased rating.  She noted that VA treatment records from March 2008 showed evidence of gross impairment in thought processes, in that the Veteran was wearing dark glasses so that he would feel safer, and that he was carrying a guitar as his gun for protection when he was out.  In August 2008, he was noted to have homicidal thoughts, episodes of violence and a history of restraining orders.  It was also noted during the August 2008 VA examination that he had a minimal daily routine, limited ability  to follow his daily routine, and minimal structure in his daily routine, due to both PTD symptoms and his physical illness.  She also noted that the evidence showed that the Veteran had a history of suicidal ideation since 2006, demonstrated incoherent speech on examination in August 2008; that he was noted in November 2008 to have severe depression preventing him from functioning independently and requiring her to take a leave of absence from her job in order to care for him; that he had impaired impulse control with a history of domestic violence and physical aggression towards his wife and children; and difficulty in adapting to stressful circumstances including work.  She also noted his problems with social relationships, noting that he had been married once before her, and that they had also been divorced once before and remarried.  Furthermore, although they were married, the Veteran's wife indicated that the Veteran had a history of arguing and fighting with her and the children, and the Veteran has reported that he does not have any friends.  

The Veteran was afforded another VA examination in January 2013.  He complained of fatigue and difficulties with concentration and memory.  He reported that he socialized with his wife (whom he remarried after a divorce) and church members.  Mental-status exam revealed signs of depression, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The exam was negative for: suicidal ideation; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently,
appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work and worklike setting); and inability to maintain effective work relationships.  The examiner confirmed diagnoses of PTSD and depressive disorder.  The doctor estimated the GAF score at 45, which is indicative of "serious symptoms (suicidal ideation but low risk); serious impairment in one area."  The examiner also concluded that the Veteran's service-connected psychiatric disorders caused occupational and social impairment with reduced reliability and productivity.

However, just two months later, in a May 2013 opinion, Dr. J.M., Ph.D. concluded that based upon his careful review of the record, the Veteran has very significant limitations of functioning, with difficulties in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, reexperiencing, avoidance and numbing; nearly-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), and neglect of personal appearance and hygiene.  He also opined that the Veteran's mental impairments due to PTSD and concomitant and secondary Dysthymia are and have been very severe since June 2008, and these impairments have rendered him unemployable since that date.

Dr. J.M. noted that the Veteran was first noted to have significant PTSD symptoms in September 2006, and considered by Dr. G.M., Ph.D. a psychologist who evaluated him, to be unemployable due to his PTSD at that time.  Two years later, the Veteran submitted a statement describing his PTSD symptoms, showing that they had significantly increased in severity, and were more than moderate.  Specifically, he reported that he did not care about his appearance; that he could not tolerate confusion or stress and that he had violent tendencies.  He also reported social isolation; nightmares, flashbacks and anxiety; hopeless and helpless; emotional numbing; concentration problems; cognition problems; delusional and distorted thinking; unprovoked irritability; anger; and suicidal ideation.  Dr. J.M. also noted that the Veteran's wife submitted statements in 2008 addressing the Veteran's PTSD symptoms and reporting that he had total occupational and social impairment due to his PTSD.

Dr. J.M. pointed out that during his August 2008 VA examination, although the Veteran's behavior and report indicated severe difficulties stemming from his Vietnam experiences, the VA examiner seemed to minimize his difficulties, using phrases like "some discomfort" and "although."  He noted further that only two months later, the Veteran's wife reported that the Veteran was displaying violent behavior.  Specifically, she noted during a psychiatry telephone encounter in October 2008, that when the Veteran became upset he would take it out on his family, at times with physical violence.  During VA outpatient treatment a week later, the Veteran's symptoms were found to be moderate to severe.  One month later, during a neuropsychology consultation in November 2008, the Veteran was noted to be acting very peculiarly, in that his manner was very soft spoken and withdrawn, he displayed no positive affect, never smiled, and rarely made eye contact.  The examiner also noted that his lack of eye contact was strikingly unusual.

Dr. J.M. also noted that in a September 2012 statement, the Veteran's wife described a man who was totally disabled and dependent on her, stating that the Veteran was unable to work; fearful and did not want or like social events; was suffering from flashbacks, sleep problems, hopelessness and suicidal ideation.  She also noted that they did not function as a normal couple, and that daily personal hygiene was a problem for the Veteran.

Finally, he noted that in January of 2013, Dr. G.M. noted that the Veteran's PTSD and Dysthymia were inextricably intertwined and combined to impose severe limitations of functioning.

In her June 22, 2012 statement, the Veteran's wife reported that the Veteran was exhibited deficiencies in most areas due to his PTSD.  However, the Board finds that she reported that the Veteran was experiencing many of the symptoms listed in the criteria for a 100 percent rating, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and memory loss for names of close relatives (his children).  The Board finds that these symptoms are more indicative of total social and occupational impairment.  

The Board also notes that although he is still married, the Veteran's relationship with his wife and children is severely impaired, in that the Veteran argues and fights with them and his wife has reported that they do not function as a normal couple.  She has also reported that he is not interested in social activities, and the Veteran has reported that he has no friends and does not care about having friends.  Dr. J.M. also concluded that the Veteran is totally socially and occupationally impaired, and noted that many of the VA examiners have downplayed the Veteran's reported symptoms, making him appear less impaired than he is.  Accordingly, resolving reasonable doubt in the Veteran's favor, as the evidence of record for this period, including the June 22, 2012 statement from the Veteran's wife and the May 2013 evaluation from Dr. J.M. shows that the Veteran has total occupational and social impairment, the Board finds that a 100 percent rating is warranted.

TDIU

The Veteran's claim of entitlement to TDIU was submitted on August 26, 2008.  The RO awarded TDIU, effective May 8, 2013, the date his rating for PTSD was increased to 70 percent.  The issue on appeal is whether TDIU is warranted prior to May 8, 2013.

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran contends that he is entitled to an effective date earlier than May 8, 2013, for the assignment of a TDIU because, he argues, he has been unemployed since 2005, and that he has been unable to work due to his PTSD since he filed his claim for an increased rating on June 16, 2008.

In an October 2013 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, his only service-connected disability, effective May 8, 2013.  The Board has awarded entitlement to a 70 percent evaluation for his PTSD from June 16, 2008 to June 22, 2012.  Therefore, the Veteran meets the schedular criteria for a TDIU at least as of June 16, 2008.  The Veteran filed his formal claim for TDIU in August 2008, which was eventually granted in an October 2013 rating decision, effective May 8, 2013.

Given the evidence of record, the Board finds that the Veteran met the criteria for TDIU prior to May 8, 2013.  Dr. J.M., who conducted a psychological evaluation of the Veteran in May 2013, found that the Veteran's PTSD symptoms prevented him from working and caused him to be unemployable since June 2008.  He also noted that the VA examiners who evaluated the Veteran had used certain terminology to downplay the Veteran's symptoms, which were more severe than they reported.  The Board notes that the statements from the Veteran and his wife and the Veteran's reports during VA examinations show that the Veteran has been unable to work due to his PTSD since at least June 16, 2008.  Accordingly, the Board finds that the Veteran met the criteria for TDIU prior to May 8, 2013.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  
38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits. 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2015).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 
Low Back Disability

The Veteran contends that he has a current low back disability related to two separate back injuries he sustained on active duty in 1968, during the Tet Offensive in Vietnam.  He claims that both injuries occurred as a result of him falling while running during Red Alert sirens.  The Veteran claims that he did not report his back injuries and continuous back pain in service because he had severe mental trauma as a result of the Tet Offensive, which caused him to have an all-consuming fear of everything, including his military leaders.  The Veteran also reported that he had regular experiences in high school, and there was no trauma to his back at that time.  See September 2008 statement in support of claim from the Veteran.

There is no record of diagnosis or treatment for a back condition seen in the service
treatment records.  The only note of a back condition seen was a note at the separation examination of April 9, 1970.  At that time, the Veteran reported occasional pain after strenuous exercise due to low back injury in high school.  However, the Veteran's personnel records show that the Veteran's unit, the HHC 199th infantry brigade, received the Valorous Unit Award for combat actions in the Republic of Vietnam from January 31, 1968 to February 19, 1968.  The Veteran's lay statements of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b).  The Board has no reason to doubt the credibility of the Veteran's reports of strenuous activities, which are consistent with his combat service.  Therefore, his reports of these in-service events are conceded.

VAMC chiropractic records from April to June 2005 noted complaints of back pain that began in March 2005.  In August 2005, doctors prescribed Prednisone that generated rapid and nearly complete response of pain.  In January 2007, the Veteran complained of morning stiffness in areas, including his back.  He exhibited mildly normal ranges of motion except with shoulder abduction.  He rose "fairly normally from (a) sitting position with mild difficulty."  Paraspinal thoracic and lumbar back tenderness was seen on April 24, 2008.  In May 2008, he reported to a physical therapist that he experienced back pain that was "there all [his] life."  Lumbar ranges of motion were grossly limited with tightness throughout the lumbar and lower-extremity paraspinals.  By November 2008, the therapist reported that he lacked endurance and was not compliant with the home-exercise plan because he forgot to perform the maneuvers.  

The Veteran was afforded a VA examination in response to his claim in October 2009.  He reported two injuries to his back in service.  He also noted again that he did not report the injuries or seek medical care in service; however, he did seek chiropractic treatment for ongoing back pain after service.  See October 2009 General Medical Examination Report.

The Veteran reported that he did not tell anybody about the injuries and did not seek medical care. He sought chiropractic care for ongoing back pain after service.  He denied any football related back injury prior to service.  On examination, he complained of back pain across the mid and low back that occurred on a regular basis with 5/10 intensity.  Symptoms flared to 7/10 every couple of weeks.  He described using a cane for walking at a distance of a quarter of a mile.  He denied any incapacitation because of back pain.

The examiner diagnosed a chronic thoracolumbar strain, and opined that the disability was less likely than not directly related to any documentable injury in
service.  The doctor noted that there was an absence of documentation of in-service injury or nexus related to a thoracolumbar strain, and that the service treatment records showed care for various injuries, but no significant chronic back injury.

The Veteran was afforded another VA examination in December 2013.  The examiner diagnosed a chronic thoracolumbar strain with degenerative changes, and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that although the Veterans current back condition may have been complicated by the rheumatologic issues that arose when evaluated in 2005, it is still not quite reasonable that his current back complaints, consistent with chronic thoracolumbar strain, can be attributed to the two episodes of injury during service 44 years ago.  The examiner noted further that there was no clear objective documentation of an injury causing a chronic thoracolumbar spine condition while the Veteran was in service.  There is medical documentation in his service medical record that he did seek treatment for various injuries, but no significant chronic back injury.

The RO determined that both the October 2009 and the December 2013 examiner's opinions were inadequate for evaluation purposes based on the fact that the examiner's relied on the absence of documented treatment in service for a back injury to give negative opinions, instead of finding the Veteran's reports of back injuries in service as credible, based on the circumstances and conditions of his service in a unit that received a combat action ribbon for their service in Vietnam.

As such, the Veteran was afforded another VA examination in February 2015.  The Veteran again described two in-service injuries that resulted in back pain.  He also reported that after military discharge he sought treatment "off and on" for back pain, but never received a definitive diagnosis.  In 2005, he experienced what was presumed to be an attack of polymyalgia rheumatic, but he claimed that a chiropractor said he could not manipulate his back because his bones were too thin.  Evaluation revealed reduced and painful 80-degree flexion, 20-degree extension, 20-degree bilateral rotation, and 15-degree bilateral side bending.  Repetitive activity did not result in additional loss of joint function.  Examination was positive for diffuse lumbosacral tenderness and spasm that resulted in abnormal gait or contour.  The Veteran endorsed symptom flare-ups that resulted in decreased spinal motion.  

The examiner diagnosed chronic thoracolumbar strain with degenerative changes, and opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In rendering his opinion, he noted that the Veteran's current back condition is not the same condition that was present during service, and that regardless of his complaints of pain during service, his current back condition is degenerative nature and not likely caused by any injury.  Rather, he found that the Veteran's current back condition is more likely related to age than to extrinsic injury.  There is no contradictory medical opinion of record.

Therefore, although the Board concedes that the Veteran sustained an injury to his back in service, it finds that a chronic low back disability did not manifest in service or for years thereafter, and is not related to the claimed in-service injury.
The Veteran's report of a continuity of back pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current back disability, as it would require medical expertise to say that the current low back disability identified after service, is the result of an in-service back injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability.  38 C.F.R. § 3.159(a)(1),(2) (2015). 

The February 2015 VA examiner who reviewed the claims file, has opined that the Veteran's currently diagnosed low back disability is not related to service and as noted above, there is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.  As there is no competent evidence relating the Veteran's low back disability to any event in his active service, the Veteran's claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

The Board also notes that without clinical evidence of manifestation of arthritis to a compensable degree within a year after discharge, presumptive service connection also is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


ORDER

For the period beginning June 16, 2008 and ending June 22, 2012, a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning June 22, 2012, a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted beginning June 16, 2008, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a low back disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


